DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's amendment and remarks filed on 08/30/2022 are acknowledged.
Claims 1, 7, 9, 10, 15, 17, 20, 26, 30, 38, 42, 43, 47, 50, 51, 52, 54-56, 58, 59, 62, 64, 67-69, 71, 83, 84, 86, 88, 94 and 96-98 are pending.


3. Applicant’s election of the invention of Group I (claims 1, 7, 9, 10, 26, 30 and 42) in the reply filed on 08/30/2022 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Applicant further elected a Species of an isolated CD62L- SlamF7+ CX3CR1- TIM3- PD1- CD8+ T cell, stating that the “elected cell will inherently express the genes as recited in claims 7 and 9 because the elected species above relate to surface markers that can be used to distinguish, isolate, or track the CD8+ T cell in vivo” (p. 15 of the Remarks).

Claims 15, 17, 20, 38, 43, 47, 50, 51, 52, 54-56, 58, 59, 62, 64, 67-69, 71, 83, 84, 86, 88, 94 and 96-98 are withdrawn from further consideration by the Examiner under 37 C.F.R. § 1.142(b) as being drawn to nonelected inventions. 

Claims 1, 7, 9, 10, 26, 30 and 42 are presently under consideration, to the extent that they read on the elected Species.



4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5. Claims 1, 7, 9, 10, 26, 30 and 42 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

(i) Claims 1, 26 and 30 are indefinite in the use of the term “preferably,” because it is unclear whether or not the preferred embodiments constitute claim limitations.  Description of examples or preferences is properly set forth in the specification rather than the claims.

(ii) Claims 7, 9, 10 and 42 are indefinite, because they encompass the indefinite limitations of the claim(s) on which they depend.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claims so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.




6. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



7. Claims 1, 7, 9, 10, 26, 30 and 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. 

The claims recite an isolated CD8+ T cell which expresses SLAMF7 and does not express CD62L, CX3CR1, TIM3 or PD1 (claim 1).

As disclosed at page 168 of the specification (Example 3), such cells naturally exist in mice, and there is no indication in the record that isolation of these cells results in a marked difference in structure, function, or other properties as compared to the cells in vivo.  In fact, Applicant positively states that the recited surface markers “can be used to […] track the CD8+ T cell in vivo” (p. 15 of the Remarks).  Therefore, the claimed isolated cell is a product of nature exception.

This judicial exception is not integrated into a practical application, because the claims do not recite any practical application of the claimed cells.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as acknowledged by Applicant at p. 15 of the Remarks, the “elected cell will inherently express the genes as recited in claims 7 and 9.”  Accordingly, the claims are not patent eligible.



8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9. Claims 1, 7, 9, 10, 26, 30 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krackhardt et al. (US 20120269833; see entire document), as evidenced by the instant specification at pages 168-169.

Claim 1 is directed to an isolated CD8+ T cell which expresses SLAMF7 and does not express CD62L, CX3CR1, TIM3 or PD1. 

Krackhardt teaches and claims isolated antigen-specific CD8+ T cells with effector functions including cytokine production and cytotoxicity (e.g. claims 1-4).  These cells inherently possess the properties recited in instant claims, for the following reasons: 

As a skilled artisan would be aware, and as reviewed at p. 164 of the instant specification, PD1- TIM3- CD8+ T cells possess effector functions, whereas PD1+ TIM3+ CD8+ T cells are severely dysfunctional.  Therefore, Krackhardt’s CD8+ T cells do not express TIM3 or PD1.

The instant specification at pages 168-169 (Example 4) provides evidence that antigen-specific PD1- and TIM3-negative CD8+ T cells with high proliferative, cytotoxic and effector capacities are negative for CD62L and CX3CR1, and positive for SLAMF7.  Specifically, SLAMF7-positive cells exhibited higher proliferation upon antigen stimulation than SLAMF7-negative ones (FIG. 3A).  CD62L- SlamF7+ cells upregulated cytotoxicity markers in response to antigen stimulation, whereas CD62L+ SlamF7− cells did not (FIG. 3B).  The CD62L− Slamf7+ CX3CR1− subset had the highest level and poly-functionality in cytokine production in response to antigen stimulation (FIG. 3C, FIG. 7B) while the CD62L+ Slamf7− CX3CR1− subset did not produce any cytokines.  Overall, the CD62L− Slamf7+ CX3CR1− subset of PD1- TIM3- CD8+ T cells exhibited properties of antigen-specific effector cells with the highest poly-functionality in cytokine production (FIG. 7B).

Therefore, in order for antigen-specific CD8+ T cells to possess effector functions including cytokine production and cytotoxicity, they must be not only negative for TIM3 and PD1, but also negative for CD62L and CX3CR1, and positive for SLAMF7.  Accordingly, Krackhardt cells are within the scope of claim 1.

Claims 7 and 9 are anticipated because, as acknowledged by Applicant at p. 15 of the Remarks, the “elected cell will inherently express the genes as recited in claims 7 and 9.”

Krackhardt further teaches and claims a pharmaceutical composition comprising the isolated antigen-specific T cells, which is formulated for administration to a human (e.g. claims 6-8).


10. Conclusion: no claim is allowed.


11. The following copending applications share a coinventor and/or an assignee with the present application, and disclose subject matter similar to the subject matter of the present claims, but do not appear to have currently pending claims which would anticipate or make obvious the presently claimed invention:
16/764506, published as US 20210263012, and
17/289844, published as US 20220170097. 


12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644